Exhibit 10.31
AMENDMENT NO. 5
TO THE
LEXMARK INTERNATIONAL, INC.
NONEMPLOYEE DIRECTOR STOCK PLAN
(Amended and Restated Effective April 30, 1998)
     This is Amendment No. 5 to the Lexmark International, Inc. Nonemployee
Director Stock Plan, as amended and restated, Effective April 30, 1998, and as
subsequently amended February 11, 1999, April 29, 1999, July 23, 1999, and
April 22, 2004 (the “Plan”).
     WHEREAS, pursuant to Section 13 of the Plan, the Board of Directors of
Lexmark International, Inc. (the “Board”) is authorized to amend the Plan from
time to time to effect any amendment deemed appropriate; and
     WHEREAS, at its meeting on October 25, 2007, the Board delegated its
authority to amend the Plan to each of the Corporation’s Vice President of Human
Resources and the Corporation Vice President, General Counsel and Secretary, for
purposes of bringing the Plans into compliance with Section 409A of the Internal
Revenue Code, as amended (the “Code”);
     WHEREAS, the Corporation’s Vice President of Human Resources believes that
it is in the best interests of the Corporation to amend the Plan to comply with
Code Section 409A and the Treasury Regulations promulgated thereunder;
     NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective
as of January 1, 2005, unless another effective date is set forth herein, as
follows:
     1. Section 2(f) of the Plan is amended to add a paragraph to the end
thereof as follows:
Notwithstanding the foregoing, to the extent that any Section 409A Incentive
Award would become payable under this Plan by reason of a Change in Control,
such amount shall become payable only if the event constituting a Change in
Control would also constitute a “change in the ownership” of the Company, a
“change in the effective control” of the Company, or a “change in the ownership
of a substantial portion of the assets” of the Company within the meaning of
Section 1.409A-3(i)(5) of the Treasury Regulations.
2. Section 2(m) of the Plan is amended in its entirety as follows:
(m) “Fair Market Value” means, as of any date of determination, the closing
price of a share of Common Stock on a national securities exchange on that day,
as reported for such day in the Wall Street Journal, or the mean of the last bid
and asked prices for a share of Common Stock on such immediately preceding date,
as reported on a nationally recognized system of price quotation. In the event
that there are no Common Stock transactions reported on such exchange or system
on

1



--------------------------------------------------------------------------------



 



such day, Fair Market Value shall mean the closing price or the mean of the last
bid and asked prices, whichever is applicable, on the immediately preceding day
on which Common Stock transactions were so reported.
3. Section 2 of the Plan is amended to the following new subsections:
(u) “Grandfathered Award” means any Award that was both granted and vested
before January 1, 2005, which would otherwise provide for a “deferral of
compensation” within the meaning of Section 1.409A-1(b) of the Treasury
Regulations. No amendment or change to the Plan or other change (including an
exercise of discretion) with respect to such a Grandfathered Award after
October 3, 2004, shall be effective if such change would constitute a “material
modification” within the meaning of Code Section 409A and the Treasury
Regulations promulgated thereunder.
(v) “Section 409A Incentive Award” means any Award, other than a Grandfathered
Award, which provides for the “deferral of compensation” within the meaning of
Section 1.409A-1(b) of the Treasury Regulations, which is not otherwise exempt
from the requirements of Section 409A of the Code.
(w) For purposes of any Section 409A Incentive Award, the terms “ceases to
serve,” “terminate,” or “termination of service,” and variations thereof, as
used in the Plan or any Award Agreement for a Section 409A Incentive Award, are
intended to mean an Eligible Director’s “separation from service” from the
Company for purposes of Section 409A of the Code, using the default provisions
set forth in Section 1.409A-1(h) of the Treasury Regulations.
4. Section 7(e) of the Plan is amended in its entirety as follows:
(e) Settlement of Deferred Stock Units. On June 30th in the fifth calendar year
following the year in which the Award of Deferred Stock Units is made, or at
such other time or times as shall be determined by the Board and specified in
the Award Agreement, an Eligible Director will be entitled to receive one Share
for each Deferred Stock Unit (and related Dividend Equivalents) subject to such
Award.
5. Section 7 of the Plan is amended to add a new subsection (f) and (g) as
follows:
(f) Deferred Settlement of Deferred Stock Units. With respect to Grandfathered
Awards, an Eligible Director may elect to further defer receipt of the Shares
issuable with respect to such Deferred Stock Units pursuant to such election
procedures as may be specified by the Board.
With respect to any Deferred Stock Units that constitute Section 409A Incentive
Awards, an Eligible Director may elect to defer settlement of such Deferred
Stock Units beyond the date specified in the paragraph above, or as otherwise
specified

2



--------------------------------------------------------------------------------



 



in the Award Agreement, as applicable, provided the following requirements are
satisfied:
     (i) An Eligible Director’s election to defer settlement of the Deferred
Stock Units may not take effect until at least 12 months after the date on which
the election is made by the Eligible Director;
     (ii) An Eligible Director’s election to defer settlement of the Deferred
Stock Units must delay settlement for a period of not less than five (5) years
from the original settlement date set forth in Section 10.6, or as otherwise
provided in the Award Agreement; and
     (iii) An Eligible Director’s election to defer settlement of the Deferred
Stock Units must be made at least 12 months prior to the settlement date set
forth in Section 10.6, or as otherwise provided in the Award Agreement.
     The Company may delay settlement of the Deferred Stock Units if it
reasonably anticipates that the making of the payment will violate Federal
securities laws or other applicable laws provided payment is made at the
earliest date on which the Company reasonably anticipates that the making of the
payment will not cause such violation.
     The Company also reserves the right to delay settlement of the Deferred
Stock Units upon such other events and conditions as the Secretary of the
Treasury may prescribe in generally applicable guidance published in the
Internal Revenue Bulletin.
(g) 2008 Transition Rules. Notwithstanding the provisions of Section 7(f), an
Eligible Director may elect a new settlement date with respect to his Deferred
Stock Units constituting a Section 409A Incentive Awards in accordance with the
transition relief set forth in IRS Notice 2006-79, as extended by IRS Notice
2007-86. To elect a new settlement date, the Eligible Director must complete a
new Equity Fee Election to specify the new settlement date on or before
December 31, 2008. The new settlement date may not defer a payment that would
otherwise be made in 2008 and may not cause a Deferred Stock Unit constituting a
Section 409A Incentive Award to be paid in 2008 that would not otherwise be paid
in 2008. In addition, the new election may not accelerate the settlement to a
date prior to the original settlement date specified in Sections 7(e), or such
date as otherwise provided in the Award Agreement.
6. Section 15 of the Plan is amended to add a new subsection (j) as follows:
(j) Code Section 409A Compliance. The Company intends the Plan, as it relates to
any Section 409A Incentive Award, and any Section 409A Incentive Award Agreement
to comply with Section 409A of the Code

3



--------------------------------------------------------------------------------



 



and the Treasury Regulations promulgated thereunder, and the Plan and any Award
Agreement shall be administered in accordance with such intent.
In all other respects, the Plan is hereby ratified and confirmed.
     IN WITNESS WHEREOF, the Corporation has caused this 5th Amendment of the
Plan to be executed by its duly authorized representative, this 19th day of
December, 2008.

            LEXMARK INTERNATIONAL, INC.
      By:   /s/ Jeri L. Isbell         Jeri L. Isbell        Vice President of
Human Resources     

4